Citation Nr: 0116516	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  01-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife.


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1963 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in June 2000 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In July 2000, the appellant submitted a 
notice of disagreement with the denial of service connection 
for PTSD and in October 2000, the RO issued a statement of 
the case.  The appellant perfected his appeal to the Board in 
December 2000.  

In March 2001, the appellant offered testimony at a hearing 
before the undersigned Member of the Board.  A signed waiver 
of RO jurisdiction accompanied medical evidence received at 
the hearing in connection with this claim; hence, the Board 
will consider such evidence in connection with the instant 
appeal.  See 38 C.F.R. § 20.1304 (2000).

Initially, the Board notes it does not appear that either the 
veteran's service medical nor personnel records have, as yet, 
been associated with the claims file.  These matters are 
referred to the RO for appropriate action.


FINDING OF FACT

There is no competent evidence to indicate that the veteran 
currently has, or that he has ever been diagnosed with, PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), which contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the October 2000 Statement of the Case 
(SOC), the veteran and his representative have been advised f 
the laws and regulations governing the claim, and been given 
notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  Moreover, VA 
has conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim primarily by 
requesting medical records from the treatment providers 
indicated by the appellant.  In fact, it appears that all 
evidence identified by the veteran as relative to this claim 
has been obtained and associated with the claims file.  Also, 
the appellant was afforded the opportunity to offer testimony 
before the undersigned Member of the Board in March 2001 and 
during that hearing he was specifically requested to identify 
all sources of treatment for the disability at issue.  In 
response to this request, the appellant has not identified 
any additional, relevant evidence that has not been requested 
or obtained.  Hence, adjudication of this appeal, without 
remand to the RO for initial consideration under the new law, 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Service connection for PTSD requires (1) a current 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f).

In this case, the appellant contends that he currently has 
PTSD as a result of his experiences while serving on active 
duty in Vietnam.  In support of claim, , the appellant has 
provided varying accounts of his experiences while serving in 
Vietnam which he contends are representative of stressors 
such to serve as the basis for his claim for PTSD, to include 
during his March 2001 hearing.  Significantly, however, there 
is no competent evidence to indicate that the veteran 
currently has PTSD or that he has ever been diagnosed with 
PTSD.  Indeed, the claims file reflects no medical diagnosis 
of PTSD.  In fact, the evidence of record including reports 
of inpatient treatment at the Tallahassee Memorial Regional 
Medical Center in 1990 and at the Lake City VA Medical Center 
in 1991, as well as outpatient treatment reports from VA and 
the Decatur County Mental Health Clinic dated from 1990 to 
1991 and 1999 to 2000 respectively, document various 
psychiatric diagnoses including panic attacks and an anxiety 
disorder but do not provide a diagnosis of PTSD or suggest 
that such a diagnosis may be appropriate.  

The veteran has contended that in January 1992, Dr. Umesh M. 
Mhatre (identified as Dr. Mhatre in the veteran's December 
2000 substantive appeal, and as "Dr. Gnash" during his his 
March 2001 Board hearing) verbally told him that he had PTSD; 
however, the veteran's assertions of what a doctor told him 
does not constitute competent evidence of a diagnosis of 
PTSD.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  
Significantly, moreover, the acual detailed, January 1992 
report from Dr. Mhatre culminated in a diagnosis of anxiety 
neurosis with panic attacks.  While the veteran then reported 
that he had some "hyper-vigilent problems" when he returned 
from Vietnam and then had some "nightmares;" Dr. Mhatre 
also indicated that the veteran then denied any other 
problems.  Thus, contrary to the veteran's assertions of what 
Dr. Mhatre told him, in his report, Dr. Mhatre neither 
diagnosed nor suggested the possibility of PTSD.  Moreover, 
during his Board hearing, the veteran acknowledged that no 
other physician has diagnosed him with PTSD, to include 
during the 1990 hospitalization at Tallahassee Memorial, or 
in 1994 (during which times the veteran claims he really had 
problems, both of which predate his current claim); his 
representative also acknowledged that the veteran has not 
been diagnosed with PTSD.  Furthermore, as regards purported 
symptoms of PTSD, the veteran and his wife have only made 
vague references to him having experienced flashbacks and 
sleeping problems; there is no clear indication how these 
purported symptoms relate to the veteran's in-service 
experiences, or that he even experiences these symptoms 
currently.  As reflected in the hearing transcript (and as 
reported in the January 1992 report), the veteran has been 
somewhat vague and nonspecific about both his experiences and 
his symptoms.  He has stated simply that he meets the 
criteria for PTSD based upon what he's read.  See transcript 
at 6. 

As a final note, the Board acknowledges that the veteran's 
service medical records have not been associated with the 
claims file, and that the veteran has not undergone 
examination in connection with the current claim.  However, 
the Board finds that that medical evidence of record is 
sufficient to decide the claim.  The veteran does not contend 
that his psychiatric problems existed in service, but, 
rather, that he developed such problems later.  In the 
absence of a diagnosis of PTSD or medical indication of the 
claimed condition, or even reports of persistent or recurrent 
symptoms of PTSD (versus those that have been medically 
associated with nonservice-connected anxiety and panic 
attacks), the Board finds that the absence of service medical 
records are not dispositive of the issue on appeal, and that 
a current examination is not necessary.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, subpart 
(d).  

Under these circumstances, the Board must conclude that the 
criteria for service connection for PTSD are not met, and 
that the claim for service connection for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the instant appeal.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), to be codified, as amended, at 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for service connection for PTSD is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

